In re Thorne, Scott;—Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Rapides, 9th Judicial District Court Div. B, No. 213371; to the Court of Appeal, Third Circuit, No. KH 08-00891.
Denied. Relator is not entitled to free copies of the documents he requests. See State ex rel. Fleury v. State, 93-2898 (La.10/13/95), 661 So.2d 488. As to cost estimates, relator must first address his request to the records’ custodians. R.S. 44:31; State ex rel. McKnight v. State, 98-2258 (La.App. 1st Cir.12/3/98), 742 So.2d 894.
KNOLL, J., recused.